Exhibit 10.87

Confidentiality, Assignment of Inventions and Non-Competition Agreement

AGREEMENT entered into effective 2/23/09 (start date) by and between Comverse
Technology, Inc., a New York Corporation, on behalf of itself and its
subsidiaries (the “Company”) and Joel Legon (“Employee”).

WHEREAS, the Employee has agreed to be employed by the Company, and

WHEREAS, the parties desire to provide for certain terms of Employee’s services
to the Company,

NOW, THEREFORE, in consideration of Employee’s employment by the Company, the
compensation received by Employee from time to time hereunder, and !he mutual
covenants contained herein, the parties agree as follows:

 

1. Disclosure and Surrender of Confidential Information

1.1 Employee expressly acknowledges that he will receive “Confidential
Information pertaining to the products, services, operations and/or business
affairs of the Company. For the purposes of this Agreement, “Confidential
Information” shall include, but not be limited to, information concerning or
related to the Company’s financial matters, business methods and practices, the
Company’s proprietary computer software, firmware, hardware, documentation,
scientific, technical, economic, or engineering information including patterns,
plans, compilations, program devices, formulae, designs, prototypes, methods,
techniques, processes, procedures, programs or codes, whether tangible or
intangible, and whether or how stored, compiled, or memorialized physically,
electronically, graphically or photographically (including, without limiting the
generality of the foregoing, any such items created, developed, produced or made
known to Employee during the period of or arising out of Employee’s employment
with the Company), the Company’s suppliers, customers and potential customers,
confidential information disclosed to the Company by a third party, the
Company’s sales and marketing plans, and any other information not generally
known to the public which, if misused or disclosed, could have a reasonable
possibility of adversely affecting the Company’s business or financial
condition.

1.2 In recognition of the fact that such Confidential Information contains
valuable trade secrets of the Company, Employee agrees that he shall not, during
the term of this Agreement and thereafter, use or disclose to any third party
any such Confidential Information for any reason or purpose whatsoever without
the express written consent of the Company. Employee understands that, pursuant
to the Economic Espionage Act, violation of this Section 1.2 could result in a
fine, imprisonment or both.

1.3 Employee hereby assigns to the Company any and all rights, title and
interest that Employee now has in the Company’s Confidential Information and
agrees to assign to the Company any and all rights, title and interest that
Employee may hereafter acquire in the Company’s Confidential Information.



--------------------------------------------------------------------------------

1.4 Upon termination of his employment with the Company, for whatever reason,
Employee will promptly surrender to the Company all copies, in whatever form, of
the Company’s Confidential Information in Employee’s possession or control, and
Employee will not remove or transmit by any means from the Company or take with
him any of the Company’s Confidential Information that is embodied in any
tangible medium of expression.

 

2. Confidentiality of Previous Employers/Clients

Employee represents that his performance hereunder does not and will not breach
any agreement to keep in confidence any proprietary information acquired by
Employee in confidence or in trust of a present or former employer or client.
Employee also understands that at no time during his employment with the Company
is Employee to breach any obligation of confidentiality that Employee has to
present or former employers or clients, and Employee agrees to fulfill all such
obligations during his employment with the Company. Employee agrees that he
shall not disclose to the Company any proprietary information of a third party
without written permission from the third party. Employee understands that,
pursuant to the Economic Espionage Act, violation of this Section could result
in a fine, imprisonment or both.

 

3. Disclosure of Inventions

3.1 For the purposes of this Agreement, “Inventions” shall have the same meaning
as set forth in 35 U.S.C. §§100 and 101, and may include without limitation, any
of the following as applicable: all discoveries, developments, designs,
improvements, inventions, formulae, processes, techniques, computer programs,
strategies, specific computer-related or telecommunications-related know-how and
data.

3.2 During Employee’s employment by the Company and for a period of six
(6) months thereafter, Employee will promptly and fully disclose to the Company
(and to any persons designated by it) any and all Inventions generated or
conceived or reduced to practice or learned by Employee, either alone or jointly
with others, which result from or relate to tasks assigned by the Company to
Employee, or which result from or relate to tasks, projects or products being
conducted or made within the Company about which Employee has obtained
substantial knowledge during his employment with the Company.

 

4. Ownership Rights and Assignment of Inventions

4.1 Employee and the Company hereby agree that, to the extent the United States
copyright laws or the laws of any jurisdiction bound to recognize rights of
copyright, author’s rights or any similar other rights so permit, all services
rendered by Employee hereunder, and the work product resulting from same, are
and shall be deemed to be performed by Employee as work for hire or works made
for hire for the Company, and are and shall be the sole and exclusive property
of the Company. To the extent such laws or any rule of law does not so permit,
then Employee expressly agrees to assign to the Company any and all rights,
title and interest which Employee has or hereafter acquires in such services and
work product, including without limitation, any and all rights to copyrights,
trademarks and trade secrets thereto.

4.2 Employee agrees that all Inventions generated or conceived or reduced to
practice or learned by Employee, either alone or jointly with others, during the
following time periods: (a) during Employee’s employment by the Company and
(b) for a period of six (6) months thereafter, shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patent applications and all patents issued in connection therewith,
provided however, that such

 

   2



--------------------------------------------------------------------------------

Inventions in any way result from or relate to tasks assigned to the Employee
during his employment at the Company, or which result from or relate to tasks,
projects or products being conducted or made within the Company about which
Employee obtained substantial knowledge during his employment at the Company.
Employee hereby assigns to the Company any and all rights, title and interest
which Employee has in such Inventions, and agrees to assign to the Company any
and all rights, title and interest which Employee may hereafter acquire in such
Inventions.

4.3 With respect to all such Inventions described in Section 3.2 and Section 4.2
above, Employee further agrees to assist the Company in every proper way (but at
the Company’s expense) to apply for, prosecute, obtain, defend and enforce
patents, and other proprietary rights and protections relating to said
Inventions in any and all countries, including but not limited to, as the
Company may elect: (a) taking all lawful oaths and doing all lawful acts,
including giving testimony, and (b) executing all documents, including, but not
limited to, all applications, powers, assignments and other papers deemed by the
Company or persons designated by it to be necessary or advisable.

4.4 Employee’s obligations as set forth in Section 3.2 and Section 4.3 above
shall continue beyond the termination of his employment by the Company, but the
Company shall compensate Employee at a reasonable rate after Employee’s
termination for time actually spent by Employee on such assistance. In the event
the Company is unable, after reasonable effort, to secure Employee’s signature
on any document or documents needed to apply for, prosecute, obtain, defend or
enforce any patent, copyright, trademark, trade secret, or other proprietary
right or protection relating to an Invention described in Sections 3 and 4
above, whether because of Employee’s physical or mental incapacity or for any
other reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized Officers and agents as Employee’s agent coupled
with an interest and attorney-in-fact, to act for and in Employee’s behalf and
stead to execute and file any such documents and to do all other lawfully
permitted acts to further the Company’s rights hereunder with the same legal
force and effect as if executed by Employee.

 

5. Previous Inventions

5.1 As a matter of record Employee has identified below and in an attachment
hereto (as required), all Inventions generated or conceived or reduced to
practice or learned by Employee, either alone or jointly with others, prior to
his employment by the Company, which Employee desires to remove from the
operation of this Agreement. Employee represents and warrants that such list is
complete. If there is no such information listed, Employee represents that he
made no such Inventions at the time of signing this Agreement.

The following is a complete list of all Inventions relative to the subject
matter of my service as an employee of the Company that have been generated or
conceived or first reduced to practice or learned by me, alone or jointly with
others, prior to my employment by the Company:

[    ]                             No Inventions

[    ]                             See Below:

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

[    ]                             Additional sheets attached

 

   3



--------------------------------------------------------------------------------

6. Restrictive Covenant

6.1. For and in consideration of the compensation to be paid by the Company
pursuant to the terms hereof, and in recognition of the fact that Employee will
have access to Confidential Information and other valuable rights of the
Company, Employee covenants and agrees that he will not, at any time during his
employment with the Company, and for a period of six (6) months thereafter,
directly or indirectly, engage in any business or in any activity related to the
development, sale, production, manufacturing, marketing or distribution of
products or services which are in competition with products or services which
the Company or any of its subsidiaries produces, sells, manufactures, markets,
distributes or has interest in, in any state or foreign country in which the
Company or any of its subsidiaries then conducts business or reasonably has
plans to conduct business. It is not the intent of this covenant to bar Employee
from employment in any company whose general business is the manufacture of
communications equipment or delivery of communications services, only to limit
specific and direct competition with the Company. Employee further agrees that
during his employment by the Company and for a period of (6) months thereafter,
Employee shall not, directly or indirectly, induce, attempt to induce, or aid
others in inducing, a salaried employee of the Company to accept employment or
affiliation with another firm or corporation engaging in such business or
activity of which Employee is an employee, owner, partner or consultant.

6.2 The Company and Employee agree that the duration and geographic scope of
this Restrictive Covenant provision, set forth in this Section 6, are
reasonable. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both, are unreasonable and that
such provision is to that extent unenforceable, the Company and Employee hereto
agree that the provision shall remain in full force and effect for the greatest
time period and in the greatest area that would not render it unenforceable. The
Company and Employee intend that this provision shall be deemed to be a series
of separate covenants, one for each and every county of each and every state of
the United States of America and each and every political subdivision of each
and every country outside the United States of America where this provision is
intended to be effective.

6.3 Notwithstanding the foregoing, nothing contained in this Agreement shall
prevent Employee from being an investor in securities of a competitor listed on
a national securities exchange or actively traded over-the-counter so long as
such investments are in amounts not significant as compared to his total
investments or to the aggregate of the outstanding securities of the issuer of
the same class or issue of the specific securities involved.

 

7. Damages - Injunctive Relief

In the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, the Company shall be entitled to temporary and/or
permanent injunctions in order to prevent or restrain any such breach by
Employee or by Employee’s partners, agents, representatives, servants, employers
and employees. Said remedies shall be in addition to, and not in limitation of,
any other rights or remedies to which the Company is or may be entitled at law,
in equity, or under this Agreement.

 

   4



--------------------------------------------------------------------------------

8. Assignment

Employee acknowledges that the services to be rendered by him are unique and
personal. Accordingly, Employee may not assign any of his rights or delegate any
of his duties or obligations under this Agreement. In the event that the Company
shall be merged with, or consolidated into, any other corporation or entity, or
in the event that the Company shall sell or transfer substantially all of its
assets to another corporation or entity, the terms of this Agreement shall inure
to the benefit of, and be assumed by, such corporation or entity.

 

9. Notices

Any notice required or desired to be given under this Agreement shall be deemed
given if in writing sent by certified mail, to his residence in the case of
Employee, or to its principal office in the case of the Company.

 

10. Applicable Law

This Agreement has been made in and shall be governed by the laws of the State
of New York.

 

11 New York Courts

Any action to enforce, arising out of, or relating in any way to, any of the
provisions of this Agreement may be brought and prosecuted in such court or
courts located in the State of New York as is provided by law; and the parties
consent to the jurisdiction of said court or courts located in the State of New
York and to service of process by registered mail, return receipt requested, or
by any other manner provided by law.

 

12. Severability

If any provision of this Agreement shall be held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

 

13. Waiver

No waiver by either party of any breach or violation of any provision of this
Agreement shall operate or be construed as a waiver of any subsequent breach or
violation hereof.

 

14. Headings

The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

15. Survival

The provisions of Sections 1, 3,4,6,7, 8, 9, 10, 11, 12, 13, and 16 herein shall
survive the termination of this Agreement.

 

   5



--------------------------------------------------------------------------------

16. Amendments

This Agreement may not be amended, nor shall any waiver, change, modification,
consent or discharge hereof be affected except by an instrument in writing
executed by or on behalf of the party against whom enforcement of any such
amendment, waiver, change, modification, consent or discharge is sought.

The parties have signed this Agreement the day and year first above written.

 

    COMVERSE TECHNOLOGY, INC. /s/ Joel E. Legon     By:   /s/ Shefali Shah
Employee Signature       Joel E. Legon       Shefali Shah Employee Print Name  
    2/13/09         Date       Date

 

   6